Case 3:19-cv-00936-REP-RCY Document5 Filed 07/07/20 Page 1 of 5 PagelD# 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

GREGORY RICHARDSON,

Plaintiff,
Vv. Civil Action No. 3:19CV936
UNKNOWN,

Defendant.

MEMORANDUM OPINION

By Memorandum Opinion and Order entered on January 23, 2020,

the Court dismissed a civil action and a request to file a criminal

complaint, both filed by Gregory Richardson. In so doing,

Court explained as follows:

The request was not accompanied by any fee. The
pertinent statute provides:

In no event shall a prisoner bring a
civil action [in forma pauperis] if the
prisoner has, on 3 or more prior occasions,
while incarcerated or detained in any
facility, brought an action or appeal in a
court of the United States that was dismissed
on the grounds that it is frivolous,
malicious, or fails to state a claim upon
which relief may be granted, unless’ the
prisoner is under imminent danger of serious
physical injury.

28 U.S.C. § 1915(g). “Richardson has had at least three
prior actions and appeals dismissed as frivolous or for
failing to state a claim.” Richardson v. Sisk, No.
3:07CV488, 2007 WL 3172527, at *1 (E.D. Va. Oct. 26,
2007) (citations omitted) aff'd, 300 F. App'x 216 (4th
Cir. 2008). Richardson's current complaint does not
demonstrate that he is in imminent danger of serious
physical harm.

 

the
Case 3:19-cv-00936-REP-RCY Document5 Filed 07/07/20 Page 2 of 5 PagelD# 14

Accordingly, this Court will dismiss the action
without prejudice. Richardson may refile the action
accompanied by the full $400.00 filing fee.?
Furthermore, Richardson, a prolific filer of frivolous and
delusional claims, is subject to a refiling injunction. So the
Court also explained that: “If he chooses to refile this action,
he must also comply with the pre-filing injunction set forth in
Richardson v. Va. Dep’t of Corr., No. 3:07CV514, ECF No. 49, at 1-
3 (E.D. Va. Jan. 8, 2009), before the Court will consider any claim
therein.” (ECF No. 2, at 1-2.)

On March 5, 2020, Richardson filed a document entitled, UPON

MOTION TO VACATE UNDER RULE 60 F.R.C.P. (“Rule 60(b) Motion,” ECF

No. 4.) Richardson claims that under “RULE 60(4), (6),”2 the

 

1 To the extent that Richardson’s sole purpose in
filing this action is to obtain a criminal complaint
against an individual, he may not do so in this Court.
“[T]he Court cannot initiate criminal or regulatory
investigations of any defendant. Rather, authority to
initiate criminal complaints rests exclusively with
state and federal prosecutors.” Barron v. Katz, No.
6:17-CV-195-KKC, 2017 WL 3431397, at *1 (E.D. Ky. Aug.
9, 2017) (citing Sahagian v. Dickey, 646 F. Supp. 1502,
1506 (W.D. Wis. 1986)). Furthermore, Richardson as “a
private citizen lacks a judicially cognizable interest
in the [criminal] prosecution or nonprosecution of

 

 

another.” Linda R.S. v. Richard D., 410 U.S. 614, 619
(1973); see Lopez v. Robinson, 914 F.2d 486, 494 (4th
Cir. 1990) (“No citizen has an enforceable right to

institute a criminal prosecution.”).

? Federal Rule of Civil Procedure 60(b) provides, in pertinent
part:

(b) Grounds for Relief from a Final Judgment, Order, or
Proceeding. On motion and just terms, the court may

2
Case 3:19-cv-00936-REP-RCY Document5 Filed 07/07/20 Page 3 of 5 PagelD# 15

judgment is void, the Court lacked jurisdiction, and its dismissal
fails to comport with due process. Richardson has not demonstrated
any entitlement to relief under Rule 60(b).

First, Richardson argues that this Court “lacked jurisdiction
because the petition was filed in the Charlottesville Region
pursuant to 28 U.S.C. 2241(b). The petitioner sought to avoid the
anticipated denial and arbitrary and capricious reason/s for doing
so... .” (Id. at 1.) Richardson continues that “(n]othing in
the statute authorizes the actions taken by the Charlottesville
court transferring the petition to the Richmond district, and
Richmond combining petition with a letter to it inquiring about
criminal complaint filing... .” (Id.)

This action was not transferred and does not involve a § 2241
petition. The request very clearly stated, “Re: Criminal
Complaint.” Richardson was informed that he must pay the full
filing fee and comply with the pre-filing injunction before the

Court would entertain any new civil action. The Court also

 

relieve a party or its legal representative from a final
judgment, order, or proceeding for the following
reasons:

(4) the judgment is void;

(6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b) (4) & (6).
Case 3:19-cv-00936-REP-RCY Document5 Filed 07/07/20 Page 4 of 5 PagelD# 16

explained that, even if Richardson was not subject to the above
restrictions, private individuals may not initiate a criminal
complaint. Richardson's first argument lack merit.

Second, Richardson claims that “imposition of the prefiling
injunction constitutes fraud, and deprives due process.” (Id. at
2.) That contention fails because there is no explanation why it
is appropriate to address his arguments about the purported
unconstitutional nature of a prefiling injunction from 2009 here,
in a Rule 60(b) Motion.

Finally, Richardson contends that this “[c]lase involves
misadventure, oversight, and newly discovered evidence that
presents unatypical soughted relief.” (Id. at 4.) Richardson
then takes issue with the Prisoner Litigation Reform Act’s
requirement that an inmate with three strikes must pay the full
filing fee as “unconstitutional to free exercise.” (Id. )
Richardson then launches into complaints about various facets of
his conditions of confinement through the years and attacks his
his state criminal conviction and sentence. (Id. at 4-5.) The
Court fails to discern, and Richardson fails to explain how any of
this would entitle him to Rule 60(b) relief from the January 23,
2020 Memorandum Order. Accordingly, the Rule 60(b) Motion will be

denied.
Case 3:19-cv-00936-REP-RCY Document5 Filed 07/07/20 Page 5 of 5 PagelD# 17

The Clerk of the Court is directed to send a copy of this
Memorandum Opinion to Richardson.

It is so ORDERED.

/s/ Ref

Robert E. Payne
Senior United States District Judge

 

Richmond, Virginia

Date: July ry , 2020
